Case 1:18-cV-01052-I\/|BH Document 10 Filed 03/25/19 Page 1 of 1

To:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLERK’S OFFICE

THE ATTACHED ITEM IS TO BE:
Filed by my leaye;

Filed by my leave and the filing Sha}l be titled ,
_O_R.» '

Filed by my leave and the party is being notified for correction of
defect($) as to future rilings.

Fr`led by my leave and the party is required to file a redacted version of
the document for the public record (Rule 5.2).

Retumed to party for correction of defects, With the document to be

filed by my leave , if it is out of time, Witb opposing counsel’S time to
respond to run vfrom the date ofre~Service.

Returned to party for correction of defect(s).

di
Returned to party di ,,-- (j~n/ '
w%u`:o CMW

//A fzzc@;,.

MSigiature

Ho'<{”':MS'CM`}\

:’»/-2»€//<?
/ / ’

Date

 

